DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental activity of considering whether environmental data meets environmental standards. This judicial exception is not integrated into a practical application because no practical application of the abstract idea is recited in the rejected claims.  The display recited in Claims 18-20 merely amount to a visualization of whether environmental data meets environmental standards and could be achieved mentally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite the use of general purpose computing technology in performing the mental activity.  The triggering of an alarm/alert has been identified by courts as a well-understood, routine, and conventional practice and does not amount to significantly more than the abstract idea itself (See Parker v. Flook, 437 U.S. 584 (1978).  From Page 595 – “Here it is absolutely clear that respondent's application contains no claim of patentable invention. The chemical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 20110060614 A1)[hereinafter “Clark”].
Regarding Claims 1, 8, and 14, Clark discloses a computing device/method (and corresponding computer program) for automatic calculation of environmental standard compliance based on historical and current sensor data values [Paragraph [0011] – “FIG. 1A is one example of a block diagram illustrating a portion of a data processing system 100.”], comprising:
one or more sensors for measuring at least one environmental parameter to be used in calculating whether a facility system is in compliance with an environmental standard [Paragraph [0014] – “Each meter and/or sensor may be capable of measuring one or more of the following: energy; resource use and/or consumption; physical or environmental characteristics of components, processes and/or facilities associated with system 100; and/or some other measurable factor related to organizational objectives. For example, meters or sensors may be capable of measuring kilowatt-hours of electricity consumed or produced by a facility, carbon dioxide emissions produced by a facility, etc.”Paragraph [0015] – “In various embodiments, system 100 may include one or more meters or sensors. For example, particular meters or sensors may be capable of generating an output based on physical measurements and communicating the output to network 104 or another component in system 100. In an alternative embodiment, system 100 may use data provided by meters and/or sensors that are external to system 100. For example, the output of one or more meters and/or sensors external to system 100 may be derived from a statement that accounts for activity of electricity, gas, water, waste, emitted gases, etc.”];
a memory to store data values received from the sensor and historical data values of the at least one parameter and instructions executable by the processor [Paragraph [0013] – “In some cases, each computing system 102 may include any combination of software, hardware, and/or firmware capable of receiving input, generating data, processing data, recording data, executing logic, and/or enabling the communication of information to and/or from network 104 or another component in system 100.”Paragraph [0014] – “In particular embodiments, computing systems 102 may include one or more data repositories capable of recording data. The data may be received from any suitable data source. For example, in certain embodiments the data may be collected using manual input and/or the data may be provided by one or more meters or sensors.”Paragraph [0021] – “Computing system 102 may also comprise one or more memory modules 106 and/or data storage devices 110. These memory modules 106 and/or data storage devices 110 may comprise any hardware, software, firmware, or combination thereof operable to store and facilitate retrieval of information.”]; and
a processor configured to execute the executable instructions stored in the memory [Paragraph [0019] – “Processor 108 may refer, for example, to the portion of computing system 102 capable of carrying out instructions of a computer program. In certain embodiments, processor 108 may comprise the primary element or elements executing or realizing various logic-based functions, including, for example, the functions of manager application 150.”] to:
access multiple data values regarding thresholds to be met under a particular environmental standard for a particular facility in order to maintain compliance with the particular environmental standard [Paragraph [0026] – “In step 202, sustainability objectives may be defined. For example, manager application 150 may prompt a user to input environmental sustainability objectives. In certain embodiments, manager application 150 may prompt a user to input environmental sustainability objectives by performing one or more of the following steps: asking the user a series of questions, receiving user responses to the series of questions, determining various environmental sustainability objectives that may be related to the received user responses, and providing a selection of potential environmental sustainability objectives to the user based on the determination. In a particular embodiment, objectives for an organization and/or a particular division of an organization may include reducing the carbon footprint by a particular amount, reducing energy consumption by a certain percentage within a particular time frame, increasing renewable energy production, etc.”Paragraph [0028] – “In step 206, compliance requirements may be identified. For example, manager application 150 may prompt a user to input measurable performance expectations for the organization related to environmental sustainability, such as, for example, internal policies related to energy consumption and/or GHG emission reduction targets. Additionally, manager application 150 may prompt a user to input various parameters describing an organization and, in response to the user's input, manager application 150 may automatically output suggested compliance requirements based upon a predefined relationship between those parameters and potentially applicable environmental regulations. Manager application 150 may further be capable of providing a user the option to select among the suggested compliance requirements, to modify the suggested compliance requirements, and/or to input alternative requirements.”];
access historical data values of the at least one parameter; access current data values of the at least one parameter [See Fig. 6.Paragraph [0051] – “In step 218, reports are generated. Throughout this document the term "report" generally refers to any collection of information provided to a user. In various embodiments, the report can comprise, for example, an aggregation and/or a dis-aggregation of information. The information may be provided to the user in a computer-displayable format (e.g., in a PDF format, as a dashboard 152, as a text message, etc.), in a tangible format (e.g. a computer printout, a fax, etc.), and/or any other suitable format for display to a user. For example, manager application 150 may be capable of enabling a user to interface with a variety of GUI dashboards 152 summarizing one or more of the project performance measurements recorded in step 216. In an alternative embodiment, reports may be generated in 218 that indicate performance of all or a portion of the organization in a manner that may not necessarily be defined or bounded in terms of projects. For example, a report may indicate one or more of the following: the carbon footprint of the organization as a whole; energy consumption of particular facilities; shipping in terms of nautical miles attributed to particular organizational divisions or products; and/or any other performance indicator(s) for all or a portion of an organization.”Paragraph [0064] – “a process of ongoing monitoring and improvement.”]; and
determine compliance with the particular environmental standard based on comparison of the historical and current data values with the multiple data values regarding thresholds to determine whether each of the multiple standard parameters is met and the particular facility is in compliance with the particular environmental standard [See Fig. 6.]; and
Fig. 6 would provide such functionality in such a condition.].
Regarding Claim 14, Clark discloses determining a particular facility, from multiple available facilities, that is to be evaluated for compliance with the environmental standard [Paragraph [0051] – “For example, a report may indicate one or more of the following: the carbon footprint of the organization as a whole; energy consumption of particular facilities; shipping in terms of nautical miles attributed to particular organizational divisions or products; and/or any other performance indicator(s) for all or a portion of an organization.”]

Regarding Claim 2, Clark discloses that the data values stored in memory include historical and current data values [Paragraph [0014] – “In particular embodiments, computing systems 102 may include one or more data repositories capable of recording data. The data may be received from any suitable data source. For example, in certain embodiments the data may be collected using manual input and/or the data may be provided by one or more meters or sensors.”] for evaluating compliance of multiple environmental standards and wherein particular data value categories are selected based upon which of the multiple environmental standards is selected to be the particular environmental standard [Paragraph [0026] – “In step 202, sustainability objectives may be defined. For example, manager application 150 may prompt a user to input environmental sustainability objectives. In certain embodiments, manager application 150 may prompt a user to input environmental sustainability objectives by performing one or more of the following steps: asking the user a series of questions, receiving user responses to the series of questions, determining various environmental sustainability objectives that may be related to the received user responses, and providing a selection of potential environmental sustainability objectives to the user based on the determination. In a particular embodiment, objectives for an organization and/or a particular division of an organization may include reducing the carbon footprint by a particular amount, reducing energy consumption by a certain percentage within a particular time frame, increasing renewable energy production, etc.”Paragraph [0028] – “In step 206, compliance requirements may be identified. For example, manager application 150 may prompt a user to input measurable performance expectations for the organization related to environmental sustainability, such as, for example, internal policies related to energy consumption and/or GHG emission reduction targets. Additionally, manager application 150 may prompt a user to input various parameters describing an organization and, in response to the user's input, manager application 150 may automatically output suggested compliance requirements based upon a predefined relationship between those parameters and potentially applicable environmental regulations. Manager application 150 may further be capable of providing a user the option to select among the suggested compliance requirements, to modify the suggested compliance requirements, and/or to input alternative requirements.”].

Claim 3, Clark discloses that the processor is configured to execute the instructions to track compliance with the particular environmental standard over a period of time and determine when the particular facility is out of compliance [See Fig. 6].

Regarding Claim 4, Clark discloses that the processor is configured to execute the instructions to alert a user that the particular facility is out of compliance [See Fig. 6].

Regarding Claim 5, Clark discloses that the processor is configured to execute the instructions to alert a user that the particular facility is nearing non-compliance based on at least one parameter [See Fig. 6].

Regarding Claim 6, Clark discloses that the processor is configured to execute the instructions to track compliance with the particular environmental standard over a period of time and determine when at least one parameter of the standard is out of compliance for the particular facility [See Fig. 6].

Regarding Claim 7, Clark discloses that the processor is configured to execute the instructions to track compliance of at least one parameter of the multiple standard parameters of the particular environmental standard over a period of time and determine when the at least one parameter being tracked is out of compliance for the particular facility [See Fig. 6].

Claim 9, Clark discloses that the method includes receiving at least some of the current data values from a building management system associated with the particular facility [Paragraph [0014] – “Each meter and/or sensor may be capable of measuring one or more of the following: energy; resource use and/or consumption; physical or environmental characteristics of components, processes and/or facilities associated with system 100; and/or some other measurable factor related to organizational objectives. For example, meters or sensors may be capable of measuring kilowatt-hours of electricity consumed or produced by a facility, carbon dioxide emissions produced by a facility, etc.”Paragraph [0015] – “In various embodiments, system 100 may include one or more meters or sensors. For example, particular meters or sensors may be capable of generating an output based on physical measurements and communicating the output to network 104 or another component in system 100. In an alternative embodiment, system 100 may use data provided by meters and/or sensors that are external to system 100. For example, the output of one or more meters and/or sensors external to system 100 may be derived from a statement that accounts for activity of electricity, gas, water, waste, emitted gases, etc.”].

Regarding Claim 10, Clark discloses that the method includes receiving at least some of the current data values from the building management system associated with the particular facility via a distributed control network [Paragraph [0014] – “Each meter and/or sensor may be capable of measuring one or more of the following: energy; resource use and/or consumption; physical or environmental characteristics of components, processes and/or facilities associated with system 100; and/or some other measurable factor related to organizational objectives. For example, meters or sensors may be capable of measuring kilowatt-hours of electricity consumed or produced by a facility, carbon dioxide emissions produced by a facility, etc.”Paragraph [0015] – “In various embodiments, system 100 may include one or more meters or sensors. For example, particular meters or sensors may be capable of generating an output based on physical measurements and communicating the output to network 104 or another component in system 100. In an alternative embodiment, system 100 may use data provided by meters and/or sensors that are external to system 100. For example, the output of one or more meters and/or sensors external to system 100 may be derived from a statement that accounts for activity of electricity, gas, water, waste, emitted gases, etc.”].

Regarding Claim 12, Clark discloses that the multiple data values regarding thresholds of the particular environmental standard include one or more of water flow, water consumption, energy consumption, oil consumption, and fuel consumption [Paragraph [0046] – “In step 216, performance is measured. In various embodiments, manager application 150 may track relevant ecological activity of an organization in a normalized format, referred to herein as the software object "ecoActivity." In particular embodiments, ecological activities of an organization that may be tracked by instances of the ecoActivity object may, for example, include one or more of the following: waste production; shipping; one or more manufacturing processes; business air travel; water usage; the burning of natural resources (e.g., natural/LP gas, coal and/or diesel fuels); electricity usage; electricity production; and/or fugitive emissions.”].

Regarding Claim 13, Clark discloses that the multiple data values are selected from the group including: hours of occupancy, net lettable area, number of computing devices, and type of fuel [Paragraph [0046] – “In step 216, performance is measured. In various embodiments, manager application 150 may track relevant ecological activity of an organization in a normalized format, referred to herein as the software object "ecoActivity." In particular embodiments, ecological activities of an organization that may be tracked by instances of the ecoActivity object may, for example, include one or more of the following: waste production; shipping; one or more manufacturing processes; business air travel; water usage; the burning of natural resources (e.g., natural/LP gas, coal and/or diesel fuels); electricity usage; electricity production; and/or fugitive emissions.”].

Regarding Claim 15, Clark discloses that the instructions are executable by the processor to store 12 months of data values for at least one standard parameter and then upon collection of the 12 months of data, the initiation of a determination of whether the particular facility is in compliance with the particular environmental standard [See Fig. 6].

Regarding Claim 16, Clark discloses that the instructions are executable by the processor to determine a facility profile that defines a number of standard parameters to Paragraph [0046] – “In step 216, performance is measured. In various embodiments, manager application 150 may track relevant ecological activity of an organization in a normalized format, referred to herein as the software object "ecoActivity." In particular embodiments, ecological activities of an organization that may be tracked by instances of the ecoActivity object may, for example, include one or more of the following: waste production; shipping; one or more manufacturing processes; business air travel; water usage; the burning of natural resources (e.g., natural/LP gas, coal and/or diesel fuels); electricity usage; electricity production; and/or fugitive emissions.”].

Regarding Claim 17, Clark discloses that the instructions are executable by the processor to initiate the collection of real-time sensor data values from the sensors and use the real-time sensor data values in the determination of compliance with the particular environmental standard for the particular facility [Paragraph [0015] – “In various embodiments, system 100 may include one or more meters or sensors. For example, particular meters or sensors may be capable of generating an output based on physical measurements and communicating the output to network 104 or another component in system 100.”].

Regarding Claim 18, Clark discloses that the instructions are executable by the processor to provide a dashboard displayed on a display of a computing device wherein the dashboard includes a visualization of the current data values compared to a See Fig. 6].

Regarding Claim 19, Clark discloses that the instructions are executable by the processor to provide a dashboard displayed on a display of a computing device wherein the dashboard includes a visualization of the historical and current data values compared to threshold data values for a particular standard parameter over a period of time to assist a user in determining if the particular facility is trending toward becoming in non-compliance for that parameter of the particular environmental standard [See Fig. 6].

Regarding Claim 20, Clark discloses that the instructions are executable by the processor to provide a dashboard displayed on a display of a computing device wherein the dashboard includes a visualization of the historical and current data values compared to threshold data values for multiple parameters over a period of time to assist a user in determining if the particular facility is trending toward becoming in non-compliance for one or more of the displayed parameters of the particular environmental standard [See Fig. 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20110060614 A1)[hereinafter “Clark”] and Klassen et al. (US 20070256026 A1)[hereinafter “Klassen”].
Regarding Claim 11, Clark fails to disclose that the particular facility is selected by a user via a map showing the facility thereon that is displayed on a computing device display.
	However, Klassen discloses the functionality of a map that allows a user to select particular facilities [See Paragraph [0086] and Fig. 13.].  It would have been obvious to use such a functionality to allow a user to select a location for the analysis because doing so would have been convenient and allowed for an analysis to be performed without the need for a user to know particular addresses.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    695
    892
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The provision of an alert regarding the result of considering environmental standards does not amount to significantly more than the recitation of the abstract idea itself.  The triggering of an alarm/alert has been identified by courts as a well-understood, routine, and conventional practice and does not amount to significantly more than the abstract idea itself (See Parker v. Flook, 437 U.S. 584 (1978).  From Page 595 – “Here it is absolutely clear that respondent's application contains no claim of patentable invention. The chemical processes involved in catalytic conversion of hydrocarbons are well known, as are the practice of monitoring the chemical process variables, the use of alarm limits to trigger alarms, the notion that 

Applicant argues:

    PNG
    media_image2.png
    189
    880
    media_image2.png
    Greyscale
…

    PNG
    media_image3.png
    267
    885
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Fig. 6 of Clark would provide such functionality in such a condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Botich et al. (US 20090281677 A1) – SYSTEMS AND METHODS FOR ASSESSING AND OPTIMIZING ENERGY USE AND ENVIRONMENTAL IMPACT

Cohen et al. (US 20180231967 A1) – System And Method For Providing Optimization Or Improvement Measures For One Or More Buildings

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






                                                                                                                                                                                                        /KYLE R QUIGLEY/Primary Examiner, Art Unit 2865